                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

HOLLOW SPIRITS, LLC,

               Plaintiff,

       vs.                                                  Civ. No. 18-257 MV/JFR

CORSON DISTILLING SYSTEMS, INC.,
TORY CORSON and JOHN CORSON,

               Defendants.



         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings of Fact and

Recommended Disposition by United States Magistrate Judge John F. Robbenhaar, filed

June 19, 2019. Doc. 44. Objections were due by no later than July 3, 2019. The parties have

not filed any objections. The failure to make timely objections to the Magistrate Judge’s

Proposed Findings and Recommended Disposition waives appellate review of both factual and

legal questions. U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 44) are adopted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment is DENIED

WITHOUT PREJUDICE, for the reasons set forth in the Proposed Findings and

Recommended Disposition.



                                             _______________________________
                                             MARTHA VÁZQUEZ
                                             United States District Judge
